

113 HRES 474 IH: Honoring the 210th anniversary of Haiti’s independence.
U.S. House of Representatives
2014-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. RES. 474IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2014Ms. Waters (for herself, Mr. Engel, Mr. Smith of New Jersey, Mr. Sires, Mr. Meeks, Ms. Bass, Ms. Lee of California, Ms. Clarke of New York, Ms. Wilson of Florida, Mr. Conyers, and Mr. Rangel) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONHonoring the 210th anniversary of Haiti’s independence.Whereas the people of Haiti celebrated the 210th anniversary of the independence of Haiti on January 1, 2014;Whereas Haiti declared its independence from France on January 1, 1804;Whereas Haiti achieved its independence as the result of a revolt among African slaves against their French colonial masters;Whereas Haiti is the only country to have achieved its independence as the result of a successful slave rebellion;Whereas Haiti first received diplomatic recognition from the United States in 1862, during the Presidency of Abraham Lincoln, who also presided over the emancipation of slaves in the United States;Whereas Haiti and the United States have each struggled throughout their history to achieve racial equality;Whereas Haiti has struggled throughout its history to become a stable democracy with respect for human rights and economic opportunity for the Haitian people;Whereas many Haitians have risked their lives to oppose dictatorships and supported the restoration of democracy in Haiti;Whereas many United States citizens have worked hard to advocate respect for human rights and support the restoration of democracy in Haiti in solidarity with the Haitian people;Whereas the people of Haiti have endured numerous natural disasters and continue to be at high risk for hurricanes and tropical storms;Whereas, on January 12, 2010, Haiti was struck by a devastating 7.0 magnitude earthquake;Whereas according to the Government of Haiti, more than 316,000 people died as a result of the earthquake;Whereas according to the United Nations and the International Organization for Migration, an estimated 3,000,000 people were directly affected by the earthquake and 1,300,000 people were displaced to settlements;Whereas the United States House of Representatives passed House Resolution 1021 on January 21, 2010, on a vote of 411 to 1, expressing its “deepest condolences and sympathy for the horrific loss of life” and “support for the recovery and long-term reconstruction needs of Haiti”;Whereas the United States Congress passed H.R. 4573, the Haiti Debt Relief and Earthquake Recovery Act of 2010, which urged the Secretary of the Treasury to instruct the United States Executive Directors at certain international financial institutions to use the voice, vote, and influence of the United States to cancel immediately and completely Haiti’s debts to such institutions, and this bill was signed into law by President Barack Obama on April 26, 2010;Whereas according to the United States Agency for International Development (USAID), the United States disbursed $2.9 billion in Haiti for post-earthquake assistance as of September 30, 2013, including $1.3 billion for humanitarian relief and $1.5 billion for recovery, reconstruction, and development;Whereas according to the United States Department of State, the United States is Haiti’s largest trading partner;Whereas according to the Congressional Research Service, more than 470,000 Haitians migrated to the United States between 1980 and 2011;Whereas the people of Haiti have survived slavery, repression, and natural disasters;Whereas the people of Haiti have demonstrated tremendous courage throughout their history and continue to work to improve their lives and create a better future for themselves, their families, and their fellow citizens;Whereas the people of the United States stand in solidarity with the people of Haiti in their desire for effective democratic governance and economic growth and development; andWhereas the people of the United States and the people of Haiti are united by their commitment to the values of freedom, democracy, human rights, and racial equality: Now, therefore, be itThat the House of Representatives—(1)congratulates the people of Haiti upon the 210th anniversary of the independence of Haiti;(2)reaffirms the enduring friendship between Haiti and the United States;(3)recognizes that Haiti and the United States share a common history and a commitment to freedom, democracy, human rights, and racial equality; and(4)encourages Haiti and the United States to continue to pursue strong bilateral relations and mutually beneficial growth and development.